DETAILED ACTION  

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Election/Restrictions

Election was made without traverse in the reply filed on 9/30/2022 is acknowledged. Applicant’s election of Group 1, claim 1-14 is related to a method.  In the reply filed on 9/30/2022 claims 15-19 as amended and new claim 20 are directed towards elected group I. Therefore claim 1-20 are examined here.  

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 02/17/2021, 08/06/2021 and 09/30/2022 are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 9, 12, 15 is/are rejected under 35 U.S.C. 102(a)(1)1 and (a)(2) as being anticipated by Emanuel Michael Sachs, et. al [US 20170252821 A1] (provided in the IDS).

Regarding claim 1, Sachs discloses devices, systems, and methods directed to applying liquid metal along a controlled three - dimensional pattern as part of additive manufacturing of an object [Section 0004]. Sachs’s three – dimensional printer (FIGS . 1 - 2D) includes a nozzle, a feeder system, and a robotic system. In general, the robotic system (displacement device) moves the nozzle (part of printhead) along a controlled pattern within a working volume of a build chamber. For example, in instances, the liquid metal is ejected from the nozzle in successive layers to form the object through additive manufacturing. Thus, in general, the feeder system can continuously, or substantially continuously, provide build material to the nozzle as the nozzle ejects the liquid metal, which can facilitate the use of the three - dimensional printer in a variety of manufacturing applications, including high volume manufacturing of metal parts [Section 0039]. 
Sachs then discloses a three - dimensional object having a part and a support structure. Sachs teaches the term “support structure” includes any portion of the object used to support a portion of the part during fabrication (including printing and post - processing) and, thus, the support structure itself can be another part such that the object includes a plurality of parts. Sachs teaches the introduction of the porosity into the object to facilitate separation of the plurality of parts [Section 0102]. In Sachs’s disclosure, a method is to form a part having one or more porous features facilitating separation of a part from a support structure of the part. In use, the part (component) is preferentially separated from the support structure along the one or more porous features (separation structure). This implies that Sachs’s object includes a part and a support structure of the part as well as one or more porous features at one or more interfaces between the part and the support structure of the part [Section 0099]. 
Sachs also discloses the exemplary method includes controlling porosity of one or more predetermined portions of the object being fabricated. For example, the porosity of one or more predetermined portions of an accumulation of the ejected liquid metal on a build plate or on a previously deposited layer of metal as the object is being fabricated. According to Sachs, in general, the porosity is controlled to form interfaces (a separation layer) between a support structure and a part, with the porosity of the interface having a higher porosity than the porosity of the support structure and the part. For example, the support structure, the interface, and the part is formed of the same material such that the change in porosity at the interface being defined the weakest point in the object and, thus, form a location of preferential separation of the support structure from the part. Sachs teaches interface (separation structure) is frangible such that, for example, the support structure and the part readily separate from one another through the application of one or more of a compressive force and a shear force at the interface. In certain instances, sufficient separation force can be provided as a manual force, a force applied by a hand tool (e . g . , pliers), or a combination thereof [ Section 0104]. 
From the above discussion, Sachs’s nozzle representing the printhead and meets the limitation of “applying a liquid material using the printhead”, Sachs’s method is to produce a three-dimensional object with support structure and an interface in between as well as Sachs’s teaching of methods of separating of the component from the support structure meets all the claim limitations of claim 1(a)-(d). 
Claim 1 recites “a liquid material” in line 2 and “the liquid material” in line 4 and line 6 implies that, all the liquid material for the component, separation structure and support structure are the same. With this claim interpretation, Sachs’s teaching also meets the limitation of same liquid material for all three components, support structure and separation structure. Sachs further teaches an example of the liquid metal include aluminum or an aluminum alloy. Additionally, or alternatively, examples of metals that can form the liquid metal include one or more of carbon steels, tools steels, stainless steels, and tin alloys (e . g . , solder) [Section  0041]. In the specification section [0018] of the instant application prefers using the liquid material of Al or tin (Sn) alloy. 
All of the above discussions also meets the limitations of (ii) and (iii) as recited in claim 1, as discussed above Sachs teaches the porosity, which is one of the property of solid material of the component, separation structure and support structure and how controlling porosity can produce frangible interface (brittle, or weak material strength, another solid state material property) in between the support structure and the separation structure and in between the component and separation structure. 
Sachs further discloses controlling porosity of the one or more predetermined portions includes, for example, changing velocity (an operating parameter) of the liquid metal droplets ejected from the discharge region of the fluid chamber. As an example, an interface can be formed by ejecting the liquid metal from the discharge orifice at a lower velocity than a velocity associated with formation of one or both of the support structure and the component. In general, the liquid metal ejected at the lower velocity will not penetrate the target material as completely as the liquid metal ejected at a higher velocity. Such limited penetration results in increased porosity which is advantageous in the context of forming an interface useful for separating a part from a support structure or another part [Section 0105]. 
In general, the velocity of droplets of the liquid metal ejected from the discharge region of the fluid chamber is a function of the magnitude (an operating parameter) and the duration of the pulse ( (an operating parameter) used to form the respective droplet. Accordingly, controlling porosity includes changing at least one of the magnitude and the duration of the pulses along the interface. For example, as compared to the magnitude of the pulses used to form the object away from the interface, the interface is formed by liquid metal droplets ejected using pulses of lower magnitude impulse. The velocity of the liquid metal ejected from the discharge region can be controlled, for example, by changing one or more of magnitude and duration of the pulse [Section 0106]. One or more predetermined portions includes changing temperature (an operating parameter) of the liquid metal ejected from the discharge region. For example, liquid metal droplets ejected at lower temperature can solidify on a target surface more readily than liquid metal droplets ejected at higher temperatures can solidify on the target surface. Thus, liquid metal droplets ejected at lower temperature tend to spread less on the target surface and, thus, can form a region of increased porosity. Accordingly, in certain implementations, controlling porosity of the one or more predetermined portions can include reducing the temperature of the liquid metal in the fluid chamber [Section 0107]. 
Therefore in the above discussions, Sachs’s teaching meets the limitation of “at least one operating properties” ( velocity, magnitude and duration of the pulse, temperature etc.) and (i) as recited in the claim because the velocity and temperature, which are the properties of the liquid material when applied forming the separation structure and differs from the liquid material when applied for forming component. 

Regarding claim 2 and 3,  it has been discussed in the above discussion regarding claim 1, however for compact prosecution once again is reproducing here, that Sachs also discloses the exemplary method includes controlling porosity of one or more predetermined portions of the object being fabricated. According to Sachs, in general, the porosity is controlled to form interfaces between a support structure and a part, with the porosity of the interface having a higher porosity than the porosity of the support structure and the part. For example, the support structure, the interface, and the part is formed of the same material such that the change in porosity at the interface can define the weakest point ( lesser/weaker material strength), in the object and, thus, form a location of preferential separation of the support structure from the part. Sachs teaches interface (separation structure) is frangible (brittle, or weak material strength)  such that, for example, the support structure and the part readily separate from one another through the application of one or more of a compressive force and a shear force at the interface. In certain instances, sufficient separation force can be provided as a manual force, a force applied by a hand tool (e . g . , pliers), or a combination thereof [ Section 0104]. Therefore it is anticipatory that weakest point is more brittle than at least one portion of the component.  

Regarding claim 7, it has been discussed in the above discussion regarding claim 1, however for compact prosecution once again is reproducing here, that Sachs further teaches an example of the liquid metal include aluminum or an aluminum alloy. Additionally, or alternatively, examples of metals that can form the liquid metal include one or more of carbon steels, tools steels, stainless steels, and tin alloys ( e . g . , solder ) [Section  0041]. In the section [0018] of the instant application prefers using the liquid material of Al or tin (Sn) alloy. 

Regarding claim 14, Sachs discloses a three – dimensional printer includes a control system to manage operation of the three - dimensional printer to fabricate the three dimensional object. For example, the control system which is in electrical communication with the nozzle (printhead), the feeder system, the robotic system (displacement device) the build plate, the electric power source, the sensor, and the heater [Section 0082]. Sachs discloses different heating options one of these example is the temperature of the object can be controlled through heating the build plate (heater with a base on which the component is disposed) using, for example, closed loop temperature control as is known in the art [Section 102]. Sachs teaches additionally, or alternatively, the heater can heat the solid metal as the solid metal is moved through the inlet region and into the fluid chamber. Sachs further teaches the heater includes a resistive heating circuit including a resistance wire (a power output) [Section 0056]. 
Sachs discloses, one or more predetermined portions includes changing temperature of the liquid metal ejected from the discharge region. For example, liquid metal droplets ejected at lower temperature can solidify on a target surface more readily than liquid metal droplets ejected at higher temperatures can solidify on the target surface. Thus, liquid metal droplets ejected at lower temperature tend to spread less on the target surface and, thus, can form a region of increased porosity. Accordingly, in certain implementations, controlling porosity of the one or more predetermined portions can include reducing the temperature of the liquid metal in the fluid chamber. 

Regarding claim 15, Sachs discloses devices, systems, and methods directed to applying magnetohydrodynamic forces to liquid metal to eject liquid metal along a controlled three - dimensional pattern as part of additive manufacturing of an object [Section 0004]. Sachs’s three – dimensional printer (FIGS . 1 - 2D) includes a nozzle (printhead), a feeder system, and a robotic system (displacement device). In general, the robotic system can move the nozzle along a controlled pattern within a working volume of a build chamber (a displacing device configured to control the print head). For example, in instances in which the controlled pattern is a three-dimensional pattern, the liquid metal is ejected from the nozzle (the print head configured to apply the liquid material) in successive layers to form the object through additive manufacturing [Section 0039]. Sachs also discloses the three-dimensional printer includes a control system to manage operation of the three-dimensional printer to fabricate the three dimensional object. For example, the control system which is in electrical communication with the nozzle (printhead), the feeder system, the robotic system (displacement device) the build plate, the electric power source, the sensor, and the heater. Thus , for example, the control system actuates the robotic system to move the nozzle along a controlled three - dimensional pattern ( a control device configured to control the printhead and displacing device). Sachs teaches more generally, unless otherwise specified or made obvious from the context, the control system is used to control one or more portions of the three - dimensional printer according to any one or more of the various different methods [Section 0082]. 
Sachs teaches a three - dimensional pattern corresponding to an object having a part and a support structure. Sachs also teaches the term support structure can include any portion of the object used to support a portion of the part during fabrication (including printing and post - processing) and, thus, the support structure itself can be another part such that the object includes a plurality of parts and the introduction of the porosity into the object to facilitate separation of the plurality of parts [Section 0102]. In Sachs’s disclosure, a method of to form a part having one or more porous features facilitating separation of a part from a support structure of the part. That is, an object includes a part and a support structure of the part  as well as one or more porous features at one or more interfaces between the part and the support structure of the part [Section 0099]. 
From the above discussion, Sachs’s nozzle, robotic system and control device meets the apparatus limitations of the claim 15 as recited as well as Sachs’s control device is configured to control the nozzle and robotic system to apply liquid material and to practice the method of producing a three-dimensional object with support structure and an interface in between meets the process limitations of claim 15 as recited. 
As discussed in claim 1 wherein it has been interpreted that “the liquid material” for the component, separation structure and support structure are the same. With this claim interpretation, Sachs’s teaching also meets the limitation of same liquid material for all three component, support structure and separation structure. Sachs further teaches an example of the liquid metal include aluminum or an aluminum alloy. Additionally, or alternatively, examples of metals that can form the liquid metal include one or more of carbon steels, tools steels, stainless steels, and tin alloys ( e. g. , solder ) [Section  0041]. In the section [0018] of the instant application prefers using the liquid material of Al or tin (Sn) alloy. 
Sachs also discloses the exemplary method includes controlling porosity of one or more predetermined portions of the object being fabricated. For example, the porosity of one or more predetermined portions of an accumulation of the ejected liquid metal on a build plate or on a previously deposited layer of metal as the object is being fabricated . In general, the porosity is controlled to form interfaces between a support structure and a part, with the porosity of the interface having a higher porosity than the porosity of the support structure and the part. For example, the support structure, the interface, and the part is formed of the same material such that the change in porosity at the interface can define the weakest point in the object and, thus, form a location of preferential separation of the support structure from the part. Sachs teaches interface can be frangible such that , for example , the support structure and the part readily separate from one another through the application of one or more of a compressive force and a shear force at the interface. In certain instances, sufficient separation force can be provided as a manual force, a force applied by a hand tool ( e . g . , pliers ), or a combination thereof [ Section 0104]. 
Sachs further discloses controlling porosity of the one or more predetermined portions includes, for example, changing velocity (an operating parameter) of the liquid metal droplets ejected from the discharge region of the fluid chamber. As an example, an interface can be formed by ejecting the liquid metal from the discharge orifice at a lower velocity than a velocity associated with formation of one or both of the support structure and the component. In general, the liquid metal ejected at the lower velocity will not penetrate the target material as completely as the liquid metal ejected at a higher velocity. Such limited penetration can result in increased porosity which can be advantageous in the context of forming an interface useful for separating a part from a support structure or another part [Section 0105]. Sachs teaches in general, the velocity of droplets of the liquid metal ejected from the discharge region of the fluid chamber is a function of the magnitude and the duration of the pulse used to form the respective droplet. Accordingly, controlling porosity can include changing at least one of the magnitude and the duration of the pulses along the interface. For example, as compared to the magnitude of the pulses used to form the object away from the interface, the interface is formed by liquid metal droplets ejected using pulses of lower magnitude impulse. The velocity of the liquid metal ejected from the discharge region can be controlled (control device is configured), for example, by changing one or more of magnitude and duration of the pulse [Section 0106]. One or more predetermined portions includes changing temperature of the liquid metal ejected from the discharge region. For example, liquid metal droplets ejected at lower temperature can solidify on a target surface more readily than liquid metal droplets ejected at higher temperatures can solidify on the target surface. Thus, liquid metal droplets ejected at lower temperature tend to spread less on the target surface and, thus, can form a region of increased porosity. Accordingly, in certain implementations, controlling porosity of the one or more predetermined portions can include reducing the temperature of the liquid metal in the fluid chamber [Section 0107]. 
Therefore in the above discussions, Sachs’s teaching meets the limitation of “the control device is further configured to change at least one operating parameter” ( velocity, magnitude and duration of the pulse, temperature etc.) and meets the limitations of (i)-(iii) as recited in the claim. Because the velocity and temperature are the properties of the liquid material, when applied forming the separation structure differs from the liquid material when applied for forming component. On the other hand porosity and associated material strength of separation structure both of which are the properties of solid material, differs from the solid materials of the support structure and the component. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emanuel Michael Sachs, et. al [US 20170252821 A1] (provided in the IDS). 

Regarding claim 11, Sachs further discloses controlling porosity of the one or more predetermined portions includes, for example, changing velocity (speed of the droplets, an operating parameter as claimed) of the liquid metal droplets ejected from the discharge region of the fluid chamber. As an example, an interface can be formed by ejecting the liquid metal from the discharge orifice at a lower velocity than a velocity associated with formation of one or both of the support structure and the component. In general, the liquid metal ejected at the lower velocity will not penetrate the target material as completely as the liquid metal ejected at a higher velocity. Such limited penetration can result in increased porosity which is advantageous in the context of forming an interface useful for separating a part from a support structure or another part [Section 0105]. Sachs does not mention the distance explicitly however it is well known in the physics that the velocity is the function of distance and time of travel. Here in Sachs’s teaching, liquid droplet is travelling (ejected) from the nozzle to build plate (distance) in a velocity. So according to physics velocity and/or speed (of the droplet) is the function of distance (between the droplet of the liquid material to from the separation structure) and time (flight time) of travel. It would have been obvious to one of ordinary skill in the art that when velocity of the droplets is lower during formation of the separation structure, droplets needs longer travel time to reach target material, i.e. fight time will be increased as well as the distance will be increased too.   
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to use Sachs teaching of control of parameter to produce a weak separation structure for easy removal. 

Regarding claim 12, Sachs teaches drop-on-demand delivery of the liquid metal at rates ranging from about one liquid metal drop per hour to thousands of liquid metal drops per second and , in certain
instances , to deliver a substantially continuous stream of the liquid metal. Such a wide range of control over droplet flow rate can, additionally or alternatively, facilitate achieving accuracy and speed targets associated with commercially viable three-dimensional fabrication [Section 0039].
 Sachs discloses referring to FIG . 1, the nozzle ejects the liquid metal, as the robotic system (displacing device) moves the nozzle relative to the build plate along a controlled pattern within the working volume of the build chamber. Sachs teaches the movement of the nozzle relative to the build plate includes any combination of relative movement of the nozzle and the build plate and, thus, includes movement of the nozzle while the build plate is stationary, movement of the build plate while the nozzle is stationary, and movement of the nozzle while the build plate is also moving [Section 0077]. Sachs teaches for example, the robotic system includes a Cartesian or x-y–z robotics system employing a number of linear controls to move independently in the x - axis, the y - axis, and the z - axis within the build chamber [Section 0078]. 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to use Sachs teaching of rate of droplets to produce accurate commercially viable three-dimensional fabrication. 

Regarding claim 13, Sachs further discloses referring to FIG . 1, the nozzle ejects the liquid metal, as the robotic system (displacing device) moves the nozzle relative to the build plate along a controlled pattern within the working volume of the build chamber. Sachs teaches the movement of the nozzle relative to the build plate.  Sachs teaches for example, the robotic system includes a Cartesian or x-y–z robotics system employing a number of linear controls to move independently in the x - axis, the y - axis, and the z - axis within the build chamber [Section 0078].  Sachs teaches  the requirements for accuracy of placement of the liquid metal can vary along the controlled pattern, more specifically, control over parameters such as droplet size, shape, velocity, direction and cooling can be useful for depositing metal on the surface of the object with a great deal of accuracy [Section 0094]. 
It is well known fact in the physics that the velocity is a function of distance in a direction with time and if an object travelling with constant velocity from one point to another point, increase in distance will increase the time and or vice versa. Sachs further discloses controlling porosity of the one or more predetermined portions includes, for example, changing velocity (an operating parameter) of the liquid metal droplets ejected from the discharge region of the fluid chamber. As an example, an interface can be formed by ejecting the liquid metal from the discharge orifice at a lower velocity than a velocity associated with formation of one or both of the support structure and the component. In general, the liquid metal ejected at the lower velocity will not penetrate the target material as completely as the liquid metal ejected at a higher velocity. Such limited penetration can result in increased porosity which can be advantageous in the context of forming an interface useful for separating a part from a support structure or another part [Section 0105]. 
Sachs does not mention the flight time explicitly however it is well known in the physics that the  velocity is the function of distance and time of travel. Here in Sachs’s teaching, liquid droplet is travelling (ejected) from the nozzle to build plate (distance) in a velocity. So according to physics velocity and/or speed (of the droplet) is the function of distance (between the droplet of the liquid material to from the separation structure) and time (flight time) of travel. It would have been obvious to one of ordinary skill in the art that when velocity of the droplets is lower during formation of the separation structure, droplets needs longer travel time to reach target material, i.e. fight time will be increased as well as the distance will be increased too.   
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to use Sachs teaching of control of parameter to produce a weak separation structure for easy removal. 

Claim(s) 4, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emanuel Michael Sachs, et. al [US 20170252821 A1] (provided in the IDS) and further in view of Mark Cristopher Gordon [US20160207263A1] (provided in the IDS).

Regarding claim 4, Sachs teaches control over parameters such as droplet size, shape, velocity, direction and cooling are useful for depositing metal on the surface of the object with a great deal of accuracy [Section 0094]. Sachs also teaches liquid metal droplets ejected at lower temperature solidify on a target surface more readily than liquid metal droplets ejected at higher temperatures solidify on the target surface. Thus, liquid metal droplets ejected at lower temperature tend to spread less on the target surface and, thus, form a region of increased porosity in the separation structure, accordingly, in certain implementations, controlling porosity of the one or more predetermined portions includes reducing the temperature of the liquid metal relatively to the temperature of the liquid material when component is formed [Section 0107]. Sachs further teaches for example, the object is maintained at a temperature slightly below the solidus temperature so that the object can be solid when new droplets arrive, but the object extracts heat slowly from the freshly impinging droplets. Additionally, or alternatively, the temperature of the part (solid material) can be lowered such that the newly impinging droplet has some amount of time before it freezes, but the newly impinging droplet freezes before the next droplets arises [Section 0080]. Sachs teaches cooling of both liquid material and/or the solid material and one parameter temperature to control cooling but remains silent about the amount of a cooling medium. 
On the other hand, Gordon teaches a support structure bonding in objects manufactured by 3D printing techniques is improved by one or more targeted active cooling sources that reduce the bond strength between 3D model layers and any support structures they are in contact with. A controller use current print layer information, current print direction or other print information to activate cooling to reduce bond strength between one or more layers. This targeted cooling enables easier removal of support structure material from a finished 3d object [Abstract].  
According to Gordon, while targeted heating improves inter-layer adhesion there are scenarios where cooling of the deposition target is beneficial. Gordon explains this mechanism in FIG. 6, that shows an embodiment of an nozzle 640 with an active cooling module 660 directed at the deposition site. Previously deposited material 665 is the desired 3D object. New material 670 in the process of being deposited is extruded from the nozzle 640 onto the previous material 665. Without targeted heaters the new material 670 heats the previous material 665 and the two adhere together. The bond formed is dependent on the contact point being heated to a temperature that allows the two layers of material to adhere. The lower the temperature of the contact area and the shorter amount of time it spends at the temperature the weaker the bond between the two materials. It is typically considered unfavorable to have a weak bond as it reduces part integrity, but there are certain areas where a weak bond is beneficial. For example, Gordon teaches supports 690, 685, 680, referred to as the support structure, are frequently used to support overhanging portions of the model. The three components of the support structure are typically the base layer 690, which is either deposited on the target bed 610 or a previous layer of model material, the support walls 685, which make up the body of the support and fill the gap in between the base layer and interface layer 680. A support structure is made up of one or more of these component layers [Section 0070].

    PNG
    media_image1.png
    473
    811
    media_image1.png
    Greyscale

Gordon teaches an active cooler 660 as shown targeted primarily at the nozzle area, consists of a cooling source, for example a fan or compressed air (cooling medium) source, and a directional coupler 661 that directs the cooling towards the deposition area (a cooling device configured to supply a cooling medium). The active cooler 660 is controlled by the HEC system 106 or print controller 102. When the nozzle 640 is depositing material 670 the active cooler 660 activated (control device controls the cooling medium). The rate of cooling (amount of cooling) is increased theoretically until the extruded material from the nozzle 640 cools to the temperature of the air being blown across the material by the active cooler 660. If this were done, no adhesion would occur between new material 670 and previous material 665 or support structure components. Gordon teaches in an embodiment the new material 640 is cooled at a rate such that adhesion still occurs between new material 670 and interface layer 680 but the temperature is at the lowest point at which adhesion occurs and the time at this temperature is shortened so that the bond between layers of material, for example, the new material 670 and any support structure, is significantly weakened. This has been demonstrated by successfully extruding support material under active cooling. The Support structure, while significantly retaining the desired shape, has severely weakened bonds such that the support structure can be broken with minimal force at the interface [Section 0075].
Gordon’s teaching  is analogous to Sachs as it is in the same field of producing an object with a support structure and an interface structure in between in the additive manufacturing. 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to use Gordon’s teaching  cooling to modify Sachs to produce a weak separation structure for easy removal of the part from the support structure.  

Regarding claim 8, All the discussions regarding claim 1 is applicable for claim 8, for compact prosecution it has been reproduced again that Sachs discloses the liquid material is applied layer by layer in an additive manner (the liquid metal is ejected from the nozzle in successive layers to form the object through additive manufacturing) [Section 0039]. Sachs also discloses a method is to form a part having one or more porous features facilitating separation of a part from a support structure of the part. In use, the part (component) is preferentially separated from the support structure along the one or more porous features (separation structure) [Section 0099]. This implies that Sachs’s method includes the steps (a)-(c) as recited in the claim1 (please see the rejection of claim 1 for details).  
However Sachs is silent about a or each layer of the separation structure has at least substantially the same height as each layer of the component. 
On the other hand, Gordon discloses a three dimensional (3D) printing technologies construct or manufacture objects by printing layers of material [Section 0005] wherein an object with a support structure and an interface layer in between is formed with layer by layer deposition (abstract and Fig. 6]. Gordon teaches the operating parameters orifice size and/or shape may be fixed or variable to deposit material with fixed or variable material thicknesses, patterns, etc.[ Section 0030]. This implies that the material thickness (layer height) can be either fixed or variable. Gordon’s Fig 6 represents  further all the deposited layers look substantially of the same height [Fig.6]. In addition Gordon further teaches that supports 690,685,680, referred to as the “support structure”, are frequently used to support overhanging portions of the model. The three components of the support structure are typically “the base layer” 690, which is either deposited on the target bed 610 or a previous layer of model material, the “support walls 685, which make up the body of the support and fill the gap in between the base layer and “the interface layer” 680. A support structure is made up of one or more of these component layers [Section 0070]. Gordon also teaches the interface layers 680 (separation) are also typically the similar in density and shape as the surface they are supporting (component) as this improves the model integrity [0073]. Please noted that similar shape of an layer also indicates the similar (same) height of the layer.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to use Gordon’s teaching to modify Sachs to have an component with a separation structure to get improved model integrity. 
 
Regarding claim 9, Sachs discloses for example, in instances in which the controlled pattern is a three - dimensional pattern, the liquid metal is ejected from the nozzle in successive layers to form the object through additive manufacturing [Section 0039]. Sachs further discloses the exemplary method, includes controlling porosity of one or more predetermined portions of the object being fabricated. For example, the porosity of one or more predetermined portions of an accumulation of the ejected liquid metal on a build plate or on a previously deposited layer of metal as the object is being fabricated [Section 1004] anticipates the limitations of “the separation structure has at least one layers” falls within the range as recited in the claim 1. 
As discussed above Gordon also teaches that supports 690,685,680, referred to as the “support structure” having three components “the base layer” 690, either deposited on the target bed 610 or a previous layer of model material, “the support walls” 685, the body of the support and “ the interface layer” 680. A support structure is made up of one or more of these component layers [Section 0070]. This clearly implies that the layer 680 ( a part of the support structure) which is defined as an interface layer is made up of one or more of these component layers, therefore it implies at least there is one layer in the interface structure. This clearly implies that the layer 680 ( a part of the support structure) which is defined as an interface layer is made up of one or more of these component layers, therefore the interface layer has substantially the same height as the layer of the component. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have either Sachs or Gordon’s teaching of number of layers in the separation structure which is within the claimed range, because the ranges disclosed by the prior art are merely close, overlapping or within the range has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.]. 

Regarding claim 10, Sachs discloses referring to FIG . 1, the nozzle ejects the liquid metal, as the robotic system (displacing device) moves the nozzle relative to the build plate along a controlled pattern within the working volume of the build chamber. Sachs teaches the movement of the nozzle relative to the build plate includes any combination of relative movement of the nozzle and the build plate and, thus, includes movement of the nozzle while the build plate is stationary, movement of the build plate while the nozzle is stationary, and movement of the nozzle while the build plate is also moving [Section 0077]. Sachs teaches for example, the robotic system includes a Cartesian or x-y–z robotics system employing a number of linear controls to move independently in the x- axis, the y- axis, and the z- axis within the build chamber [Section 0078]. Therefore adjustment of the height of the layers of the separation structure can be done with nozzle movement. 
Sachs further teaches  the requirements for accuracy of placement of the liquid metal (adjust the height of the layers) can vary along the controlled pattern, more specifically, control over parameters such as droplet size, shape, velocity, direction, and cooling can be useful for depositing metal on the surface of the object with a great deal of accuracy [Section 0094]. 
Sachs further discloses controlling porosity of the one or more predetermined portions includes, for example, changing velocity (speed of the droplets, an operating parameter as claimed) of the liquid metal droplets ejected from the discharge region of the fluid chamber. As an example, an interface can be formed by ejecting the liquid metal from the discharge orifice at a lower velocity than a velocity associated with formation of one or both of the support structure and the component. In general, the liquid metal ejected at the lower velocity will not penetrate the target material as completely as the liquid metal ejected at a higher velocity. Such limited penetration can result in increased porosity which is advantageous in the context of forming an interface useful for separating a part from a support structure or another part [Section 0105]. 
Sachs does not mention the flight time explicitly however it is well known in the physics that the  velocity is the function of distance and time of travel. Here in Sachs’s teaching, liquid droplet is travelling (ejected) from the nozzle to build plate (distance) in a velocity. So according to physics velocity and/or speed (of the droplet) is the function of distance (between the droplet of the liquid material to from the separation structure) and time (flight time) of travel. It would have been obvious to one of ordinary skill in the art that when velocity of the droplets is lower during formation of the separation structure, droplets needs longer travel time to reach target material, i.e. fight time will be increased as well as the distance will be increased too.   
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to use Sachs teaching of control of parameter to produce a weak separation structure for easy removal. 

Regarding claim 16, all the above discussions regarding claim 4 is applicable to claim 16 in addition Gordon further discloses in an embodiment, when the controller for the active cooler detects that new material is being deposited for the base layer 690 of a support structure in any section of the model active cooling is initiated to significantly weaken the bond. This allows easier removal of the support material from the top of the previous material, at the base of the support structure. When the controller detects that material is being deposited for the support walls cooling is initiated. This will weaken the bond between base layer 690 and the interface layer 680, if one is printed. When the controller detects that an interface layer 680 is being printed active cooling is not activated, targeted heating is activated by the controller. This improves the bond between layers of the support interface layer 680. It is easier to remove the interface layer 680 if it remains intact. When the controller detects that new material 670 is being printed directly above an interface layer heating is turned off and off and active cooler 660 is turned on again. This will weaken the bond between the new layer of model material and the top of the interface layer or support layers, allowing easier removal. According to Gordon one or more of the above modulation of targeted heating and cooling are done for some or all of the support structures and model interface layers printed by the 3D printer [0075]. 
Gordon’s teaching  is analogous to Sachs as it is in the same field of an apparatus producing an object with a support structure and an interface structure in between. 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to use Gordon’s teaching  cooling to modify Sachs to produce a weak separation structure for easy removal of the part from the support structure.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emanuel Michael Sachs, et. al [US 20170252821 A1] (provided in the IDS) and Jonah Samuel Myerberg, et.al. [US10232443B2]. 

Regarding claim 5, Sachs teaches orifice of the nozzle and  the liquid metals can build up a skin of metal oxide by reaction with even trace levels of oxygen and sometimes water vapor present in the atmosphere and these oxide skins are also quite brittle [Section 0125 ]. However Sachs does not teach changing oxygen concentration or degree of oxidation while forming the separation structure. 
On the other hand, Myerberg discloses a method for controlling a printer in a three-dimensional fabrication of a metallic object based on a computerized model [ Col 9, line 7-12]. Myerberg also discloses an object and adjacent support structures, the interface layer between these structures can be melted and crystallized to create more brittle interface that facilitates removal of the support structure from the object after fabrication [Col 9, line 36-41]. Myerberg teaches the control system of the printer controls the different deposition parameters (operating parameters) to modify the physical interface between support materials and an object, and the properties of a bulk material using the same print media (same liquid metal). Myerberg teaches few examples of the operating parameters, the pressure applied by the nozzle, the temperature of liquefaction or the like may be controlled, either throughout the support structure or specifically at the interface between the object and the support structure, to change the mechanical properties. Myerberg also teaches a passivating layer (separation layer or interface) is being induced to reduce the strength of the bond between the support layer and the object layer, such as by permitting or encouraging oxidation between layers [Col 33, line 15-45]. Myerberg further teaches to control reactivity of the environment within the build chamber, for example, the build chamber is filled with an inert gas or the like to reduce oxidation [Col 30, lin1 25-30]. Additional ways are using vacuum pump and/or sealed, air tight or otherwise environmentally sealed to purge of oxygen or filled with one or more inert gases in a controlled manner, and/or use of oxygen getter and oxygen filter where oxygen causes a passivation layer and weaken layer-to-layer bonds within the component [ Col 29, Line 15-30, 55-65]. 
Myerberg’s teaching  is analogous to Sachs as it is in the same field of producing an object with a support structure and an interface structure in between in additive manufacturing and teaching of control oxygen concentration, role of oxidation and permitting oxidation to produce passivating layer (separation layer) are well enough resource to an ordinary skilled artisan to understand to have the degree of oxidation of the liquid material that is applied when forming the separation structure is increased relative to a degree of oxidation of the liquid material of the component to get the weak and brittle interface. 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to use Myerberg’s teaching of oxidation to modify Sachs in order to produce a brittle separation structure for easy removal of the part from the support structure.

Claim(s) 6, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emanuel Michael Sachs, et. al [US 20170252821 A1] (provided in the IDS) and Jonah Samuel Myerberg, et.al. [US10232443B2] and further in view of Konrad Rykaczewski, et.al. [US 20170089774A1] (provided in the IDS)

Regarding claim 6 and 17, All the above discussions regarding claim 5 is applicable to claim 6. In addition Sachs teaches the droplets of the liquid metal, the object can be reactive in certain environments, the build chamber is being controlled to be a substantially inert environment compatible with the metal being used for fabrication. For example, the build chamber can include an inert gas such as argon or nitrogen (protective gas) [Section 0081]. On the other hand, Myerberg also teaches to control reactivity of the environment within the build chamber, for example, the build chamber is filled with an inert gas or the like to control oxidation [Col 30, lin1 25-30]. Myerberg further teaches permitting or encouraging oxidation to produce a passivating layer (separation layer) [Col 33, line 15-45] implies to have increased degree of oxidation of the liquid material applied during the formation of separation structure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention providing oxidizing gas or element to have increased degree of oxidation of the separation layer.
However both Sachs and Myerberg remain silent about supplying oxygen and supplying a protective gas in a region an opening of the printhead.

    PNG
    media_image2.png
    637
    520
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    548
    485
    media_image3.png
    Greyscale
[AltContent: rect][AltContent: rect]Rykaczewski discloses the nozzle apparatus ( equivalent to printhead) and methods of formation of shells of the liquid metal pipes with different mechanical, chemical, electrical, and thermal properties and functions. Thus the choice of one or more fluids flowing through the nozzle apparatus is tailored to the specific functionality desired for the shell material/surface, while at the same time enabling free liquid metal flow inside the liquid metal pipe [Section 0005]. Rykaczewski discloses an example use of a co-flow nozzle for rapid 3D nano/microfabrication of multifunctional shell stabilized liquid metal pipe networks, the method provides a significantly faster extrusion rate than current methods. It also provide the opportunity for tailoring the mechanically stabilizing liquid metal oxide shell to varied functionalities through adjustment of the secondary reactive fluid [Section 0052].
Rykaczewski also discloses another example in the Fig 6, wherein specifically, the first fluid 475 contacts the liquid metal at to an exterior shell 465 forms due to a reaction between the first fluid 475 and the liquid metal 470 at t1 and the exterior shell 465 thickens with continued exposure to the flow of the first fluid 475 at t2. The first fluid 475 may also be used to determine other mechanical, chemical, electrical, and thermal properties or functions of the exterior shell 465 [Section 0048]. Instead of relying on relatively slow air driven oxidation to form the fragile oxide shell, Rykaczewski’s teaching of the co-flow nozzle with liquid metal and various other gases or liquid for optimizing the surface of liquid metals for a variety of applications. The secondary fluid may have multiple purposes including increased rate of shell formation, tailoring of various properties of the shell, and/or shaping the liquid metal flow. FIG. 4 shows a schematic of one example of a liquid metal pipe extruder. In an example operation, the liquid metal will flow through the middle of the nozzle and upon exiting be exposed to a reactive gas from the outer flow. The selection of the outer fluid will be dependent on the desired shell characteristics, example air, oxygen, ozone, chlorinated gases, nitrous oxide, fluorinated gases etc. [Section 0057].
Rykaczewski’s teaching is analogous to Sachs and Myerberg as it is in the same field of producing an object with an oxidizing shell on the object made of the same liquid material (an object with an interface or separation layer) in additive manufacturing.  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to use Rykaczewski’s co-axial nozzle for supplying both protective and oxidizing gas in a region downstream of an opening of the printhead and Myerberg’s teaching of encouraging oxidation to modify Sachs to produce a weak or brittle separation structure for easy removal of the part from the support structure in a more faster rate than the conventional. 

Regarding claim 18, All the above discussions regarding claim 6 and 17 are applicable to claim 18. In addition Rykaczewski discloses in FIG. 5, the nozzle apparatus 400 (an oxidizing gas supply device includes a nozzle surrounding the opening of the printhead,) has a second tube 430 defining an inlet 431 at a first end 432 and defining an outlet 433 at a second end 434. The second tube 430 may be at least partially disposed in and is co-axially arranged with the nozzle housing 405, and the first tube 415 may be at least partially disposed in and coaxially arranged with the second tube 430. The second flow channel 425 may be further defined between an interior surface 435 of the second tube 430 and the exterior surface 414 of the first tube. And a third flow channel 440 may be defined between the interior surface 404 of the nozzle housing 405 and an exterior surface 436 of the second tube 430.[Fig. 5 and Section 0044]. Rykaczewski further discloses in the Fig. 6, that the reactive gas (oxygen gas) to the outer inlet [Fig. 6 Section 0044].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have Rykaczewski’s co-axial nozzle and Myerberg’s teaching of oxidation to modify Sachs to produce a weak separation structure for easy removal of the part from the support structure in a more faster rate.

Regarding claim 19, All the above discussions regarding claim 6 and 17-18 are applicable to claim 18. Sachs teaches orifice of the nozzle can build up a skin of metal oxide by reaction with even trace levels of oxygen and sometimes water vapor present in the atmosphere and these oxide skins are also quite brittle [Section 0125 ]. Sachs discloses in certain implementations, a source of pressurized gas can be arranged to directed the pressurized gas through the inlet region in a direction toward the discharge region. The pressurized gas, for example, a gas in the environment of the build chamber. Thus, in instances in which the gas in the environment of the build chamber is an inert gas (e.g., nitrogen or argon), the pressurized gas can be the same inert gas [Fig 2B, Section 0075]. However Sachs does not teaches any supply of oxygen gas.
On the other hand, Rykaczewski discloses in FIG. 5, a gas supply device is configured within the nozzle apparatus, which has option of supplying of multiple fluid options like fluid 1 fluid 2 fluid 3 etc. [Fig.5]. Rykaczewski also teaches thus the choice of one or more fluids flowing through the nozzle apparatus is tailored to the specific functionality desired for the shell material/surface, while at the same time enabling free liquid metal flow inside the liquid metal pipe [Section 0005]. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have Rykaczewski’s co-axial nozzle and use a protective gas to the inner inlet of the region to modify Sachs’s object to prevent oxidation during the ejection of liquid material from the nozzle. 

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emanuel Michael Sachs, et. al [US 20170252821 A1] (provided in the IDS) and  Mark Cristopher Gordon [US20160207263A1] (provided in the IDS) and further in view of Jonah Samuel Myerberg, et.al. [US10232443B2]. 

Regarding claim 20, All the discussions regarding claim 1 is applicable to claim 20. Sachs teaches a method to form a part having one or more porous features facilitating separation of a part from a support structure of the part. In use, the part (component) is preferentially separated from the support structure along the one or more porous features (separation structure) [Section 0099]. 
Sachs also discloses the porosity of one or more predetermined portions of an accumulation of the ejected liquid metal on a build plate or on a previously deposited layer of metal as the object is being fabricated. According to Sachs, in general, the porosity is controlled to form interfaces (a separation layer) between a support structure and a part, with the porosity of the interface having a higher porosity than the porosity of the support structure and the part. For example, the support structure, the interface, and the part is formed of the same material such that the change in porosity at the interface being defined the weakest point in the object and, thus, form a location of preferential separation of the support structure from the part. Sachs teaches interface (separation structure) is frangible such that, for example, the support structure and the part readily separate from one another [ Section 0104]. 
Sachs teaches control over parameters such as droplet size, shape, velocity, direction and cooling are useful for depositing metal on the surface of the object with a great deal of accuracy [Section 0094]. Sachs also teaches liquid metal droplets ejected at lower temperature solidify on a target surface more readily than liquid metal droplets ejected at higher temperatures solidify on the target surface. The liquid metal droplets ejected at lower temperature tend to spread less on the target surface and, thus, form a region of increased porosity in the separation structure, accordingly, in certain implementations, controlling porosity of the one or more predetermined portions includes reducing the temperature of the liquid metal relatively to the temperature of the liquid material when component is formed [Section 0107]. Sachs further teaches additionally, or alternatively, the temperature of the part (solid material) can be lowered such that the newly impinging droplet has some amount of time before it freezes, but the newly impinging droplet freezes before the next droplets arises [Section 0080]. Sachs teaches cooling of both liquid material and/or the solid material and one parameter temperature to control cooling but remains silent about the amount of a cooling medium. 
Gordon teaches an active cooler, a cooling source, for example a fan or compressed air (cooling medium) source, and a directional coupler that directs the cooling towards the deposition area (a cooling device configured to supply a cooling medium). The active cooler is controlled by the HEC system or print controller. When the nozzle is depositing material 670 the active cooler activated (control device controls the cooling medium). The rate of cooling (amount of cooling) is increased theoretically until the extruded material from the nozzle cools to the temperature of the air being blown across the material by the active cooler. If this were done, no adhesion would occur between new material 670 and previous material 665 or support structure components. Gordon teaches in an embodiment the new material 640 is cooled at a rate such that adhesion still occurs between new material 670 and interface layer 680 but the temperature is at the lowest point (reduced temperature) at which adhesion occurs and the time at this temperature is shortened so that the bond between layers of material, for example, the new material 670 and any support structure, is significantly weakened. This has been demonstrated by successfully extruding support material under active cooling. The Support structure, while significantly retaining the desired shape, has severely weakened bonds such that the support structure can be broken with minimal force at the interface [Section 0075].
Gordon’s teaching  is analogous to Sachs as it is in the same field of producing an object with a support structure and an interface structure in between in the additive manufacturing. 
Sachs teaches  the liquid metals can build up a skin of metal oxide by reaction with even trace levels of oxygen and sometimes water vapor present in the atmosphere and these oxide skins are also quite brittle [Section 0125 ]. Sachs also teaches the droplets of the liquid metal, the object can be reactive in certain environments, the build chamber is being controlled to be a substantially inert environment compatible with the metal being used for fabrication [Section 0081]. However Sachs does not teach changing oxygen concentration or degree of oxidation while forming the separation structure. 
Myerberg also teaches to control reactivity of the environment within the build chamber, for example, the build chamber is filled with an inert gas or the like to control oxidation [Col 30, lin1 25-30]. Myerberg further teaches permitting or encouraging oxidation to produce a passivating layer (separation layer) [Col 33, line 15-45] implies to have increased degree of oxidation of the liquid material applied during the formation of separation structure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention providing oxidizing gas or element to have increased degree of oxidation of the separation layer.
Sachs teaches liquid metal droplets ejected at lower temperature can solidify on a target surface more readily than liquid metal droplets ejected at higher temperatures can solidify on the target surface. Thus, liquid metal droplets ejected at lower temperature tend to spread less on the target surface and, thus, can form a region of increased porosity. Accordingly, in certain implementations, controlling porosity of the one or more predetermined portions can include reducing the temperature of the liquid metal in the fluid chamber [Section 0107]. 
Sachs further discloses controlling porosity of the one or more predetermined portions includes, for example, changing velocity (an operating parameter) of the liquid metal droplets ejected from the discharge region of the fluid chamber. As an example, an interface can be formed by ejecting the liquid metal from the discharge orifice at a lower velocity than a velocity associated with formation of one or both of the support structure and the component. In general, the liquid metal ejected at the lower velocity will not penetrate the target material as completely as the liquid metal ejected at a higher velocity. Such limited penetration can result in increased porosity which can be advantageous in the context of forming an interface useful for separating a part from a support structure or another part [Section 0105]. It is well known fact in the physics that the velocity is a function of distance in a direction with time and if an object travelling with constant velocity from one point to another point. Here in Sachs’s teaching, liquid droplet is travelling (ejected) from the nozzle to build plate (distance) in a lower velocity during formation of the separation structure. So according to physics velocity and/or speed (of the droplet) is the function of distance (between the droplet of the liquid material to from the separation structure) and time (flight time) of travel. It would have been obvious to one of ordinary skill in the art that when velocity of the droplets is lower during formation of the separation structure, droplets needs longer travel time to reach target material, i.e. fight time will be increased as well as the distance will be increased too.   
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to use Gordon’s teaching of cooling and Myerberg’s teaching of oxidation to modify Sachs in order to proudce a brittle separation structure for easy removal of the part from the support structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZMUN NAHAR SHAMS whose telephone number is (571)272-5421. The examiner can normally be reached M-F 8AM-4:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Merkling Sally can be reached on (571)2726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZMUN NAHAR SHAMS/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736